 

Exhibit 10.44

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (the “Agreement”) is made as of the 15th
day of April, 2020, by and among Kaleyra, Inc. (“Kaleyra”) on the one hand, and
Cowen and Company, LLC (“Cowen”) and Chardan Capital Markets, LLC (“Chardan”)
(together, the “Banks”) on the other hand.  Together, the parties to this
Agreement will be referred to herein as the “Parties” and each a “Party.”

WHEREAS, on or about December 7, 2017, Kaleyra (f/k/a GigCapital, Inc.) and the
Banks entered into a letter agreement (the “BCMA”);

WHEREAS, the BCMA provides that Kaleyra will pay the Banks certain fees for
their assistance in connection with Business Combinations with one or more
Targets as defined therein;

WHEREAS, there are fees owed to the Banks by Kaleyra under the BCMA;

WHEREAS, on December 13, 2019, Kaleyra and an affiliate of Cowen, Cowen
Investments II LLC (“Cowen Investments”), executed: (i) the Amended and Restated
Unsecured Promissory Note in the principal amount of $261,015.57; (ii) the
Amended and Restated Unsecured Promissory Note in the principal amount of
$181,568.21; and (iii) the Amended and Restated Unsecured Promissory Note in the
principal amount of $394,410.51, in favor of Cowen Investments (collectively,
the “Promissory Notes”), for the purpose of amending and restating existing debt
obligations of Kaleyra to Cowen Investments unrelated to the BCMA, and such
Promissory Notes remain outstanding; and

WHEREAS, to avoid the expense, inconvenience, distractions and inherent
uncertainties associated with asserting and defending claims before a court of
law, the Parties now desire to finally and completely settle all disputes and
potential claims arising out of the BCMA on the terms set forth herein and
without the admission of any facts or liability.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

1.Settlement Amount. Kaleyra agrees to pay and the Banks agree to accept the
total sum of five million four hundred thousand dollars ($5,400,000) (the
“Settlement Amount”) in full and final payment, satisfaction, and settlement of
the current claims of the Banks against Kaleyra under the BCMA.

2.Settlement Payment and Registration. To bring the settlement contemplated by
this Agreement to a prompt and orderly conclusion, the Parties agree that:

(a)On the business day before Kaleyra files the Resale Registration Statement
(as defined below), in accordance with Section 2(b) below, Kaleyra shall deliver
to Cowen Investments and Chardan or their respective assignees: (i) two million
seven hundred thousand dollars ($2,700,000) in common stock of Kaleyra (the
“Settlement Shares”) (subject to adjustment as described in Section 2(a)(iv)
below); (ii) the registration rights

1

--------------------------------------------------------------------------------

 

agreement between Kaleyra, Cowen Investments, and Chardan in the form of Exhibit
A hereto, duly executed and dated such date (the “Registration Rights
Agreement”); (iii) convertible notes totaling two million seven hundred thousand
dollars ($2,700,000) with a maturity date three (3) years from the issuance date
of the notes, in the form of Exhibit B hereto, duly executed and dated such date
(the “Settlement Notes”, and the common stock underlying the Settlement Notes,
the “Underlying Shares”); and (iv) in the event that the Beneficial Ownership
Limitation (as defined in the Settlement Notes) would otherwise be exceeded upon
delivery of the Settlement Shares pursuant to Section 2(a)(i) above, a warrant
agreement, in the form of Exhibit C hereto, duly executed and dated such date
(the “Warrant Agreement”), whereby the amount of common stock of Kalerya by
which the Beneficial Ownership Limitation would otherwise have been exceeded
upon delivery of the Settlement Shares (the “Excess Amount”) will be substituted
for by warrants with an exercise price per share equal to $0.01 per share (the
common stock underlying the Warrant Agreement, the “Warrant Shares”, together
with the Settlement Shares and the Underlying Shares, the “Registrable Shares”)
and, in such case, (x) the value of the sum of the values of the Settlement
Shares and the Warrant Shares shall equal two million seven hundred thousand
dollars ($2,700,000) and (y) the value of the Settlement Shares will equal
$2,700,000 minus the Excess Amount. The pricing terms of the Settlement Shares,
the Settlement Notes and the Warrant Shares are set forth in Schedule 1 to this
Agreement.  For the avoidance of doubt, Cowen Investments will be a party to the
Registration Rights Agreement, the Settlement Notes, and the Warrant Agreement.

(b)Within twenty (20) business days from the execution of this Agreement,
Kaleyra shall file a Resale Registration Statement with the U.S. Securities and
Exchange Commission (“SEC”) to register the Registrable Shares for re-sale.
“Resale Registration Statement” means a registration statement filed by Kaleyra
with the SEC on Form S-1 or other applicable form for the purpose of registering
the resale of the Registrable Shares. Kaleyra shall use its best efforts to have
the Resale Registration Statement declared effective within thirty (30) days of
filing with the SEC; or, if the SEC reviews the Resale Registration Statement,
within sixty (60) days of filing with the SEC.  Kaleyra shall use its best
efforts to maintain the effectiveness of the Resale Registration
Statement.  Kaleyra shall file its Form 10-K with the SEC as soon as
practicable, but no later than April 30, 2020. The Registrable Shares will, for
the avoidance of doubt, be subject to the terms of the Registration Rights
Agreement.

(c)An “Event of Default” shall occur if: (i) Kaleyra fails to timely make any
payment as required by Section 2(a) of this Agreement; (ii) Kaleyra fails to
timely make any payment as required by the terms of the Settlement Notes, or
otherwise fails in the due performance or observance of any covenant or
agreement contained in the Settlement Notes; (iii) Kaleyra fails to file a
Resale Registration Statement pursuant to Section 2(b) of this Agreement, or
otherwise fails in the due performance or observance of any covenant or
agreement contained in the Registration Rights Agreement; (iv) Kaleyra fails in
the due performance or observance of any covenant or agreement contained in the
Warrant Agreement (if applicable); (v) Kaleyra defaults on any of its
obligations under the Promissory Notes; (vi) Kaleyra fails to deliver the
Settlement Shares, the Settlement Notes, the Registration Rights Agreement, or
the Warrant (as defined in the Warrant Agreement) under the Warrant Agreement
(if applicable), dated and in the form specified by Section 2(a) of this
Agreement; (vii) Kaleyra otherwise fails to satisfy Section 2(a) of this
Agreement; and/or (viii) a voluntary or involuntary petition for bankruptcy is
filed with respect to

2

--------------------------------------------------------------------------------

 

Kaleyra under the United States Bankruptcy Code.  If an Event of Default occurs,
Kaleyra agrees that, without further notice, the entire outstanding Settlement
Amount shall be immediately due and payable.

(d)For purposes of this Agreement, “Business Day” means a day other than a
Saturday, Sunday, or other day on which commercial banks in New York are
authorized or required by law to close.

3.Method of Settlement Payment. Payments made pursuant to this Agreement shall
be made by delivery of the Settlement Shares and the Settlement Notes to Cowen
Investments and Chardan or their respective assignees and, if applicable to such
party or its assignees, delivery of the Warrant.  As stated in Section 2(a) of
this Agreement, each of the Registration Rights Agreement, the Warrant Agreement
(if applicable), and the Settlement Notes shall be dated the day before Kaleyra
files the Resale Registration Statement, pursuant to Section 2(b) of this
Agreement, and in the form of the Exhibits attached hereto.

4.Transfer Restrictions.

(a)Provided that Kaleyra is in compliance with its obligations under the
Registration Rights Agreement, each of the Banks covenants that it will not
transfer any Securities (as defined below) (i) until the earlier of (x) the
effectiveness of the Resale Registration Statement or (y) the date that is
permitted in accordance with Rule 144 promulgated under the Securities Act of
1933, as amended (the “Securities Act”), or (ii) at any time that such Bank is
in possession of material nonpublic information regarding Kaleyra. Each of the
Banks further covenants that it will dispose of the Securities only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an exemption from the
registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of the
Securities, among any other requirement of this Agreement, Kaleyra may require
the transferor to provide to Kaleyra an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to Kaleyra, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, Kaleyra
hereby consents to and agrees to register on the books of Kaleyra and with its
transfer agent, without any such legal opinion, except to the extent that the
transfer agent requests such legal opinion, any transfer of the Securities by
either of the Banks to an affiliate thereof, provided that the transferee
certifies to Kaleyra that it is an “accredited investor” as defined in Rule
501(a) under the Securities Act and provided that such affiliate does not
request any removal of any existing legends on any certificate evidencing the
Securities.

(b)Each of the Banks agrees to the imprinting, until no longer required by this
Section 4(b), of the following legend on any certificate evidencing any of the
Settlement Shares:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A SETTLEMENT AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, DATED APRIL 15, 2020, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE

3

--------------------------------------------------------------------------------

 

SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

Upon the written request of a Bank and subject to the provisions of this
Section 4(b), the legend set forth above shall be removed and Kaleyra shall as
promptly as reasonably practicable issue a certificate without such legend to
the holder of the Settlement Shares upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account of The
Depository Trust Company (DTC), if, unless otherwise required by state
securities laws, (i) such Settlement Shares are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer,
such holder provides Kaleyra with an opinion of counsel, the form and substance
of which opinion shall be reasonably acceptable to Kaleyra, that the sale,
assignment or transfer of the Settlement Shares may be made without registration
under the applicable requirements of the Securities Act, or (iii) such holder
provides Kaleyra with reasonable assurance that the Settlement Shares can be
sold, assigned or transferred pursuant to Rule 144 or have been sold under Rule
144.

5.Confession of Judgment. Simultaneously with the execution of this Agreement,
Kaleyra shall deliver to Cowen a Confession of Judgment in the form attached as
Exhibit D hereto.  The Confession of Judgment shall be held in escrow by counsel
for Cowen until such time as Kaleyra delivers to the Banks or their respective
assignees the Settlement Amount according to Section 2 of this Agreement.  After
delivery of the Settlement Amount, Kaleyra agrees that, in the event of the
occurrence of any Event of Default, Cowen may immediately file such Confession
of Judgment in the Supreme Court for the State of New York, New York County and
may obtain judgment thereon, in the amount of five million four hundred thousand
dollars ($5,400,000), less the value of (i) the Settlement Shares delivered to
Chardan and Cowen Investments, (ii) the amount, if any, paid by Kaleyra on the
principal balance of the Settlement Notes, (iii) the amount of the unpaid
principal balance of the Settlement Notes that has been converted to shares of
common stock of Kaleyra, delivered to Chardan and Cowen Investments pursuant to
the Settlement Notes, and (iv) if applicable, the Warrant Shares delivered to
Cowen Investments, as of the date the Confession of Judgment is filed.  For the
avoidance of doubt, Kaleyra authorizes the Banks to insert the amount owed under
the Confession of Judgment as of the date the Confession of Judgment is filed.

6.Releases. For and in exchange for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the following releases shall
become effective upon Kaleyra’s payment of the Settlement Amount in accordance
with Section 2 of this Agreement:

A.In favor of Kaleyra:

 

For and in exchange for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, except as set forth in paragraph 6(A)(i) herein,
the Banks, on their

4

--------------------------------------------------------------------------------

 

own behalf and on behalf of their respective parent companies, affiliates,
successors, predecessors, subsidiaries, divisions, branches, units, parents,
heirs, personal representatives and assigns, and each of their current or former
agents, officers, directors, shareholders, members and employees (collectively,
“Releasors”), hereby completely release and discharge Kaleyra, and its
respective parent companies, affiliates, successors, predecessors, subsidiaries,
divisions, branches, units, parents, heirs, personal representatives and
assigns, and each of their current or former agents, officers, directors,
shareholders, members, employees, partners (collectively, “Releasees”) from any
and all claims, counterclaims, defenses, causes of action, demands, damages,
liabilities, expenses, fees, costs, including attorneys’ fees, which Releasors
could have asserted, or that the Releasors had or may have by reason of any acts
or omissions up to and including the date of this Agreement, releasing to the
fullest extent permitted by law all manners of action, causes of action,
judgments, executions, debts, demands, rights, promises, damages, costs,
expenses and claims of every kind, nature and character whatsoever, whether in
law or in equity, whether based on contact (including, without limitation,
quasi-contract or estoppel), statute, regulation, tort (including, without
limitation, intentional torts, fraud, misrepresentation, defamation, breaches of
alleged fiduciary duty, recklessness, gross negligence, or negligence) or
otherwise, accrued or unaccrued, known or unknown, matured, unmatured,
liquidated or unliquidated, whether in their own right, or by reason of
assignment, for, upon, or by any matter, cause or thing, whatsoever.  The
Releasors, and each of them, acknowledge that they may hereafter discover facts
different from, or in addition to, those which they now know or believe to be
true with respect to the Agreement and agree that this Agreement and the
releases contained herein shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.

(i)Breach of Settlement Agreement. Nothing in this Agreement, including
paragraph 6(A) herein, shall release Kaleyra from any claim brought by the Banks
for breach of this Agreement, and the foregoing releases in favor of Kaleyra
shall not place any limitation on Kaleyra’s obligations under this Agreement or
the Bank’s respective ability to bring suit for breach of this Agreement.

(ii)Indemnification Obligations. Nothing in this Agreement, including paragraph
6(A) herein, shall release Kaleyra from its indemnification obligations as set
forth in Section 5 of the BCMA entitled, “Indemnity”. Kaleyra’s indemnification
obligations set forth in the BCMA are still in full force and effect and are
incorporated herein.  The foregoing releases in favor of Kaleyra shall not place
any limitation on Kaleyra’s indemnification obligations under Section 5 of the
BCMA or the Banks’ respective ability to seek indemnity pursuant to such
provisions.

B.In favor of the Banks:

 

For and in exchange for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Kaleyra, on its own behalf and on behalf of each
of its respective parent companies, affiliates, successors, predecessors,
subsidiaries, divisions, branches, units, parents, heirs, personal
representatives and assigns, and each of their current or former agents,
officers, directors, shareholders, members and employees (collectively,
“Releasors”), hereby completely release and discharge the Banks, and their
respective parent

5

--------------------------------------------------------------------------------

 

companies, affiliates, successors, predecessors, subsidiaries, divisions,
branches, units, parents, heirs, personal representatives and assigns, and each
of their current or former agents, officers, directors, shareholders, members,
employees, partners (collectively, “Releasees”) from any and all claims,
counterclaims, defenses, causes of action, demands, damages, liabilities,
expenses, fees, costs, including attorneys’ fees, which Releasors could have
asserted, or that Releasors had or may have by reason of any act or omissions up
to and including the date of this Agreement, releasing to the fullest extent
permitted by law all manners of action, causes of action, judgments, executions,
debts, demands, rights, promises, damages, costs, expenses and claims of every
kind, nature and character whatsoever, whether in law or in equity, whether
based on contract (including, without limitation, quasi-contract or estoppel),
statute, regulation, tort (including, without limitation, intentional torts,
fraud, misrepresentation, defamation, breaches of alleged fiduciary duty,
recklessness, gross negligence, or negligence) or otherwise, accrued or
unaccrued, known or unknown, matured or unmatured, liquidated or unliquidated,
whether in their own right, or by reason of assignment, for, upon, or by any
matter, cause or thing, whatsoever.  Releasors, and each of them, acknowledge
that they may hereafter discover facts different from, or in addition to, those
which they now know or believe to be true with respect to the Agreement and
agree that this Agreement and the releases contained herein shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery thereof.

(i) Breach of Settlement Agreement. Nothing in this Agreement, including
paragraph 6(B) herein, shall release the Banks from any claim brought by Kaleyra
for breach of this Agreement, and the foregoing releases in favor of the Banks
shall not place any limitation on the Banks’ respective obligations under this
Agreement or the Banks’ respective ability to bring suit for breach of this
Agreement.

7.Representations. Each Party represents and warrants to the other Party, that
(i) the execution, delivery and performance by such Party of this Agreement is
within the powers of such Party and have been duly authorized by all necessary
action on the part of such Party, (ii) this Agreement has been duly executed and
delivered by such Party and constitutes a valid and binding obligation of such
Party, enforceable against such Party and their successors and assignees in
accordance with the terms hereof, (iii) it is not relying upon any statements,
understandings, representations, expectations or agreements other than those
expressly set forth in this Agreement, (iv) it has had the opportunity to be
represented and advised by legal counsel in connection with this Agreement,
which it enters into voluntarily and of its own choice and no under coercion or
duress, (v) it has made its own investigation of the facts and is relying upon
its own knowledge and/or the advice of its counsel, and (vi) it knowingly waives
any and all claims that this Agreement was induced by any misrepresentation or
non-disclosure and knowingly waives any and all rights to rescind or avoid this
Agreement based upon presently existing facts, known or unknown.

8.Additional Representations, Warranties and Covenants of the Banks.  Each of
the Banks severally, and not jointly, hereby represents, warrants and covenants
to Kaleyra as follows:

(a)Organization. Each of the Banks is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate, partnership or other power and authority to enter into
and to consummate the

6

--------------------------------------------------------------------------------

 

transactions contemplated herein and under the other agreements being entered
into pursuant to this Agreement and otherwise to carry out its obligations
hereunder and thereunder.

(b)No Public Sale or Distribution. Each of the Banks is (i) acquiring the
Registrable Shares, the Settlement Notes, and, if applicable, the Warrant under
the Warrant Agreement (the “Securities”) in the ordinary course of business for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and each of the
Banks does not have a present arrangement to effect any distribution of the
Securities to or through any person or entity; provided, however, that by making
the representations herein, each of the Banks does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act and pursuant to
the applicable terms of the this Agreement and the other agreements being
entered into hereunder.

(c)Accredited Investor Status. Each of the Banks is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

(d)Experience of the Banks. Each of the Banks, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective issuance and acceptance of the Securities as provided for under
this Agreement, and has so evaluated the merits and risks of such issuance. Each
of the Banks understands that it must bear the economic risk of this investment
in the Securities indefinitely, and is able to bear such risk and is able to
afford a complete loss of such investment.

(e)Access to Information. Each of the Banks acknowledges that it has reviewed
the reports, schedules, forms, statements and other documents required to be
filed by Kaleyra under the Securities Act, and the Securities Exchange Act of
1934, as amended, including pursuant to Section 13(a) or 15(d) thereof, for the
twenty-four (24) months preceding the date hereof (the “Disclosure Materials”)
and has been afforded: (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, Kaleyra and its
representatives concerning the terms and conditions of the issuance of the
Securities and the merits and risks of accepting the Securities as consideration
for services rendered; (ii) access to information about Kaleyra and its
subsidiaries and its and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its decision to receive the Securities as consideration for
services rendered; and (iii) the opportunity to obtain such additional
information that Kaleyra possesses or can acquire without unreasonable effort or
expense that is necessary to make an informed investment decision with respect
to the Securities. Neither such inquiries nor any other investigation conducted
by or on behalf of either of the Banks or their representatives or counsel shall
modify, amend or affect the Banks’ right to rely on the truth, accuracy and
completeness of the Disclosure Materials.

(f)General Solicitation. Neither of the Banks is acquiring the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or, to its knowledge, any other general solicitation or general
advertisement.

7

--------------------------------------------------------------------------------

 

(g)No Governmental Review. Each of the Banks understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(h)Restricted Securities. Each of the Banks understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from Kaleyra in a transaction not involving
a public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances.

(i)Legends. Each of the Banks understands that, except as otherwise provided in
Section 4(b), certificates evidencing such Securities shall bear the legends set
forth in Section 4(b).

(j)No Legal, Tax or Investment Advice. Each of the Banks understands that
nothing in this Agreement or any other materials presented by or on behalf of
Kaleyra to the Banks in connection with the issuance of the Securities
constitutes legal, tax or investment advice. Each of the Banks has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its receipt of the
Securities.

9.No Admission of Liability. This Agreement is a compromise of disputed claims
and shall not be treated for any purpose as an admission of liability by any
Party and is not an admission.

10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, exclusive of the
choice-of-law principles thereof.

11.Exclusive Jurisdiction. The Parties agree that any dispute, claim or
controversy directly or indirectly relating to or arising out of this Agreement
shall be commenced in the Commercial Division of the Supreme Court of the State
of New York located in the City and County of New York or in the United States
District Court for the Southern District of New York, which courts shall have
exclusive jurisdiction over the adjudication of such matters and shall decide
the merits of each claim on the basis of the internal laws of the State of New
York without regard to principles of conflicts of law. The Parties agree and
consent to personal jurisdiction, service of process and venue of such courts,
waive all right to trial by jury for any claim and agree not to assert the
defense of forum non conveniens. The Parties also agree that service of process
may be effected through next-day delivery using a nationally-recognized
overnight courier or personally delivered to the Parties. The Parties further
agree that a final non-appealable judgment in respect of any claim brought in
any such court shall be binding and may be enforced in any other court having
jurisdiction over the party against whom the judgment is sought to be enforced.

12.Entire Agreement. This Agreement reflects the complete understanding of the
Parties and may not be amended orally.

8

--------------------------------------------------------------------------------

 

13.Interpretation. The Parties acknowledge that this Agreement represents the
combined efforts of negotiation and drafting of the Parties and their attorneys
and that any ambiguity shall not be construed against any Party.

14.Counterparts. This Agreement may be executed in two or more counterparts,
including by email or facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same agreement.

15.No Modification. This Agreement shall not be modified in any way except by a
writing signed by all Parties hereto.

[Signatures only to follow]


9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of April 15,
2020.

 

KALEYRA, INC.

 

By: /s/ Giacomo Dall’Aglio

Name: Giacomo Dall’Aglio

Title: Chief Financial Officer

 

COWEN HOLDINGS, INC.

On behalf of COWEN AND COMPANY, LLC

 

By: /s/ Owen Littman

Name: Owen Littman

Title: Authorized Signatory

 

CHARDAN CAPITAL MARKETS, LLC

 

By: /s/ Jonas Grossman

Name: Jonas Grossman

Title: President

 

 

10

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

 




 

11

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
____ day of ________, ________, by and among Kaleyra, Inc., f.k.a. GigCapital,
Inc., a Delaware corporation (the “Company”), Cowen Investments II LLC (“Cowen”)
and Chardan Capital Markets, LLC (“Chardan”).

WHEREAS, pursuant to the BCMA (as defined below), the Company agreed to pay
Cowen and Chardan certain fees for their assistance in connection with Business
Combinations with one or more Targets as defined therein;

WHEREAS, pursuant to the Settlement Agreement (as defined below), the Company,
Cowen and Chardan have agreed to finally and completely settle all disputes and
potential claims arising out of the BCMA;

WHEREAS, pursuant to the Settlement Agreement, the Company, Cowen and Chardan
have agreed to enter into this Agreement; and

WHEREAS, the Company, Cowen and Chardan desire to set forth certain matters
regarding the ownership of the Registrable Securities (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“BCMA” means an agreement between the Company, Cowen and Chardan, entered into
on or about December 7, 2017.

“Board” means the Board of Directors of the Company.

“Chardan” is defined in the preamble to this Agreement.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock of the Company and any other shares of
stock issued or issuable with respect thereto (whether by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other corporate reorganization or other
similar event with respect to the Common Stock).

“Company” is defined in the preamble to this Agreement.

“Cowen” is defined in the preamble to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-1” has the meaning set forth in Section ‎2.1.1.

“Form S-3” has the meaning set forth in Section 2.3.

“Maximum Number of Securities” has the meaning set forth in Section 2.2.2.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“Notices” has the meaning set forth in Section 6.2.

“Piggyback Registration” has the meaning set forth in Section ‎2.2.1.

1

--------------------------------------------------------------------------------

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Register”, “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means (i) the shares of Common Stock of the Company
totalling ________ shares of Common Stock, delivered to Cowen and Chardan
pursuant to the Settlement Agreement, (ii) the shares of Common Stock issued or
issuable upon the conversion of convertible notes totalling $2,700,000, with a
maturity date of ____________, delivered to Cowen and Chardan pursuant to the
Settlement Agreement, (iii) in the event that the Beneficial Ownership
Limitation as defined in the Settlement Agreement would otherwise be exceeded
upon the delivery of Common Stock to Cowen and Chardan pursuant to clause
2(a)(i) of the Settlement Agreement, any shares of Common Stock of the Company
issued on exercise of warrants granted pursuant to the Warrant Agreement, and
(iv) any shares of Common Stock issued or issuable with respect to any shares
described in the foregoing clauses (i) - (iii) by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock, and (iv) any outstanding shares of Common Stock or any other
equity security (including shares of Common Stock issued or issuable upon the
exercise of any such equity security) of the Company held by Cowen or Chardan as
of the date of this Agreement. Registrable Securities include any warrants,
shares of capital stock or other securities of the Company issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
any of the securities described in the foregoing clauses (i) - (iv). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding; or (d)
such securities are freely saleable under Rule 144 without volume limitations.

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A)all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Registrable Securities are then listed;

(B)fees and expenses of compliance with securities or blue sky laws;

(C)printing, messenger, telephone and delivery expenses;

(D)reasonable fees and disbursements of counsel for the Company;

(E)reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F)reasonable fees and expenses of counsel for Cowen and Chardan.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of the Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity), including,
without limitation, the Resale Registration Statement.

“Resale Registration Statement” has the meaning set forth in Section 2.1.1.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Settlement Agreement” means an agreement between the Company, Cowen and
Chardan, entered into on the date hereof.

2

--------------------------------------------------------------------------------

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwritten Registration” or “Underwritten Offering” means a Registration in
which securities of the Company are sold to an Underwriter in a firm commitment
underwriting for distribution to the public.

“Warrant Agreement” means the form of the agreement between the Company and each
of Cowen and Chardan, entered into on the date hereof, delivered pursuant to the
Settlement Agreement.

REGISTRATION RIGHTS.

Demand Registration.

Registration Obligation. Within twenty (20) business days from the date of
execution of this Agreement and the Settlement Agreement, the Company shall
prepare and file with (or confidentially submit to) the Commission a
registration statement on Form S-1 or any similar long-form registration
statement that may be available to the Company at such time (the “Form S-1”) for
the purpose of registering the resale of the Registrable Securities (the “Resale
Registration Statement”) and shall use its best efforts to cause the Resale
Registration Statement to be declared effective within thirty (30) days of
filing with the Commission; or, if the Commission reviews the Resale
Registration Statement, within sixty (60) days of filing with the Commission.
After its date of initial effectiveness, the Company shall use its best efforts
to keep such Resale Registration Statement effective to effect the Registration
to permit the sale of Registrable Securities in accordance with the intended
plan of distribution thereof as expeditiously as practicable until such time as
the securities to be sold by Cowen and Chardan are no longer Registrable
Securities.

Effective Registration. Notwithstanding any other part of this Agreement, a
Registration pursuant to Section 2.1.1 will not count as a Registration unless
and until (i) the Registration Statement filed with the Commission in connection
with the Registration has been declared effective by the Commission, and (ii)
the Company has complied with all of its obligations under this Agreement with
respect thereto; provided, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities is interfered with by
any stop order or injunction of the Commission or any other governmental agency
or court, the Registration Statement will be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) Cowen or Chardan, as the case may
be, with respect to the Registrable Securities being offered by it hereunder,
thereafter affirmatively elects to continue with such Registration and
accordingly notifies the Company in writing of such election, which notice shall
be received by the Company not later than five (5) days after the removal of any
such stop order or injunction; provided, further, that the Company shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been previously filed pursuant to Section 2.1.1 becomes effective or is
terminated.

Withdrawal. Each of Cowen and Chardan shall have the right to withdraw from a
Registration under Section 2.1.1 for any or no reason whatsoever upon written
notification to the Company of its intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of the Registrable Securities being
offered by it. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with a Registration under Section 2.1.1 prior to its withdrawal under
this Section 2.1.3.

Piggy-Back Registration.

Piggy-Back Rights. If at any time on or after the date hereof the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for stockholders of the Company for their account
(or by the Company and by stockholders of the Company), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to Cowen and Chardan as soon as practicable but in no event less
than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (y) offer to Cowen and
Chardan in such notice the opportunity to register the sale of such number of
shares of Registrable Securities as Cowen and/or Chardan may request in writing
within five (5) days following receipt of such notice (a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Registration and shall use its best efforts to
cause the managing

3

--------------------------------------------------------------------------------

 

Underwriter(s) of a proposed Underwritten Offering to permit the Registrable
Securities requested to be included in a Piggyback Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. If Cowen and/or Chardan proposes to
distribute Registrable Securities through a Piggy-Back Registration that
involves an Underwriter(s) it shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Piggyback Registration.

Reduction of Piggyback Registration. If the managing Underwriter(s) for a
Piggyback Registration that is to be an Underwritten Offering, in good faith,
advises the Company, Cowen and Chardan in writing that the dollar amount or
number of securities which the Company desires to sell, taken together with (i)
the Common Stock, if any, as to which Registration has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
Cowen and Chardan, (ii) the Registrable Securities as to which Registration has
been requested under this Section ‎2.2, and (iii) the Common Stock, if any, as
to which Registration has been requested pursuant to separate written
contractual piggyback registration rights of other stockholders of the Company,
exceeds the maximum dollar amount or maximum number of equity securities that
can be sold in such Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such Underwritten Offering (such maximum dollar amount or maximum
number of securities, as applicable, the “Maximum Number of Securities”), then:

If the Registration is undertaken for the Company’s account, the Company shall
include in any such Registration (A) first, the Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Cowen and Chardan, which can be sold without exceeding
the Maximum Number of Securities; and (C) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A) and
(B), the Common Stock, if any, as to which Registration has been requested
pursuant to written contractual piggyback registration rights of other
stockholders of the Company, which can be sold without exceeding the Maximum
Number of Securities; and

If the Registration is pursuant to a request by persons or entities other than
Cowen or Chardan, then the Company shall include in any such Registration (A)
first, the Common Stock or other equity securities, if any, of such requesting
persons or entities, other than Cowen and Chardan, which can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Cowen and/or Chardan, based on the number of
Registrable Securities that each of Cowen and Chardan have requested be included
in such Underwritten Registration and the aggregate number of Registrable
Securities that each of Cowen and Chardan have requested to be included in such
Underwritten Registration, which can be sold without exceeding the Maximum
Number of Securities; (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
Common Stock or other equity securities that the Company desires to sell, which
can be sold without exceeding the Maximum Number of Securities; and (D) fourth,
to the extent that the Maximum Number of Securities has not been reached under
the foregoing clauses (A), (B) and (C), the Common Stock or other equity
securities for the account of other persons or entities that the Company is
obligated to register pursuant to separate written contractual arrangements with
such persons or entities, which can be sold without exceeding the Maximum Number
of Securities.

Piggyback Registration Withdrawal. Each of Cowen and Chardan shall have the
right to withdraw from a Piggyback Registration for any or no reason whatsoever
upon written notification to the Company and the Underwriter(s) of his, her or
its intention to withdraw from such Piggyback Registration prior to the
effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration. The Company (whether on its own good
faith determination or as the result of a request for withdrawal by persons
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
Section ‎2.2.3.

Registrations on Form S-3. Each of Cowen and Chardan may at any time, and from
time to time, request in writing that the Company, pursuant to Rule 415 under
the Securities Act (or any successor rule promulgated thereafter by the
Commission), register the resale of any or all of its Registrable Securities on
Form S-3 or any similar short-form registration statement that may be available
at such time (“Form S-3”). Within twelve (12) days of the Company’s receipt of a
written request from Cowen and/or Chardan for a Registration on Form S-3, the
Company shall register all

4

--------------------------------------------------------------------------------

 

or such portion of Cowen’s and/or Chardan’s Registrable Securities, as the case
may be, as are specified in such written request; provided, that the Company
shall not be obligated to effect any such Registration pursuant to Section 2.3
hereof if a Form S-3 is not available for such offering.

Restrictions on Registration Rights. If (A) during the period starting with the
date sixty (60) days prior to the Company’s good faith estimate of the date of
the filing of, and ending on a date one hundred and twenty (120) days after the
effective date of, a Company initiated Registration pursuant to Section ‎2.2.1
and it continues to actively employ, in good faith, all reasonable efforts to
cause the applicable Registration Statement to become effective; (B) Cowen
and/or Chardan has requested an Underwritten Registration and the Company, Cowen
and Chardan are unable to obtain the commitment of underwriters to firmly
underwrite the offer; or (C) in the good faith judgment of the Board such
Registration would be seriously detrimental to the Company and the Board
concludes as a result that it is essential to defer the filing of such
Registration Statement at such time, then in each case the Company shall furnish
to Cowen and/or Chardan a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board it would be seriously
detrimental to the Company for such Registration Statement to be filed in the
near future and that it is therefore essential to defer the filing of such
Registration Statement. In such event, the Company shall have the right to defer
such filing for a period of not more than thirty (30) days; provided, that the
Company may not defer its obligation in this manner more than once in any
12-month period.

REGISTRATION PROCEDURES.

Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section ‎2. the Company
shall use its best efforts to effect the Registration to permit the sale of such
Registrable Securities in accordance with the intended plan of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by Cowen, Chardan or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

prior to filing a Registration Statement or prospectus, or any amendment or
supplement thereto, furnish without charge to Cowen, Chardan, the Underwriters,
if any, and its and their legal counsel, copies of such Registration Statement
as proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
Cowen, Chardan, the Underwriters, and its and their legal counsel, may request
in order to facilitate the disposition of the Registrable Securities;

notify Cowen and Chardan promptly after the Company receives notice thereof, of
the time when such Registration Statement (and any amendment thereto) has been
declared effective or a supplement to any Prospectus forming a part of such
Registration Statement has been filed with the Commission and (to the extent
relevant) declared effective;

prior to any public offering of Registrable Securities, use its best efforts to
(i) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as Cowen and/or Chardan, as the case may be (in light of its or
their intended plan of distribution) may request, and (ii) take such action
necessary to cause such Registrable Securities covered by the Registration
Statement to be registered with or approved by such other governmental
authorities as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be necessary or
advisable to enable Cowen and/or Chardan to consummate the disposition of such
Registrable Securities in such jurisdictions; provided, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

cause all such Registrable Securities to be listed on each securities exchange
or automated quotation system on

5

--------------------------------------------------------------------------------

 

which similar securities issued by the Company are then listed;

provide a transfer agent or warrant agent, as applicable, and registrar for all
such Registrable Securities no later than the effective date of such
Registration Statement;

notify Cowen and Chardan promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or Prospectus or for
additional information;

advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

at least five (5) days prior to the filing of any Registration Statement or
Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

notify Cowen and Chardan at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section ‎3.4 hereof;

permit a representative of Cowen, Chardan, the Underwriters, if any, and any
attorney or accountant retained by Cowen, Chardan or the Underwriters to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, that such representatives or Underwriters enter into a
confidentiality agreement, in form and substance reasonably satisfactory to the
Company, prior to the release or disclosure of any such information;

obtain a “cold comfort” letter from the Company’s independent registered public
accountants in the event of an Underwritten Registration, in customary form and
covering such matters of the type customarily covered by “cold comfort” letters
as the managing Underwriter may reasonably request, and may be found reasonably
satisfactory to each of Cowen and Chardan;

on the date the Registrable Securities are delivered for sale pursuant to such
Registration, obtain an opinion, dated such date, of counsel representing the
Company for the purposes of such Registration, addressed to Cowen and Chardan,
the placement agent or sales agent, if any, and the Underwriters, if any,
covering such legal matters with respect to the Registration in respect of which
such opinion is being given as Cowen, Chardan, the placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and may be found reasonably
satisfactory to each of Cowen and Chardan;

in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

make available to its stockholders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement which satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $25,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by Cowen or Chardan, in connection with
such Registration.

Registration Expenses. The Registration Expenses of all Registrations shall be
borne by the Company. It is acknowledged by Cowen and Chardan that Cowen and
Chardan shall bear all incremental selling expenses relating to the sale of
Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses”, all reasonable fees and expenses of any
legal counsel representing Cowen and Chardan.

Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless

6

--------------------------------------------------------------------------------

 

such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company, and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from the
Company that a Registration Statement or Prospectus contains a Misstatement,
Cowen and Chardan shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to Cowen and Chardan, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement for the shortest period of time, but
in no event more than thirty (30) days, determined in good faith by the Company
to be necessary for such purpose. In the event the Company exercises its rights
under the preceding sentence, Cowen and Chardan agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities. The Company shall immediately notify Cowen and Chardan
of the expiration of any period during which it exercised its rights under this
Section ‎3.4.

Reporting Obligations. As long as Cowen or Chardan shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish Cowen and/or Chardan with true and complete
copies of all such filings. The Company further covenants that it shall take
such further action as Cowen or Chardan may reasonably request, all to the
extent required from time to time to enable Cowen and/or Chardan to sell the
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
including providing any legal opinions. Upon the request of Cowen and/or
Chardan, the Company shall deliver to Cowen and/or Chardan a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

INDEMNIFICATION AND CONTRIBUTION.

Indemnification by the Company. The Company agrees to indemnify, to the extent
permitted by law, and hold harmless Cowen, Chardan, their respective officers
and directors, and each person who controls Cowen or Chardan (within the meaning
of the Securities Act), from and against any expenses, losses, judgments,
claims, damages or liabilities (including reasonable attorney’s fees), whether
joint or several, arising out of or based upon any untrue or alleged untrue
statement of material fact contained in any Registration Statement, Prospectus
or preliminary Prospectus, or any amendment or supplement to any of them, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by Cowen or Chardan, as the case may be, expressly for use therein. The
Company also shall indemnify any Underwriter of the Registrable Securities,
their officers and directors, and each person who controls such Underwriter
(within the meaning of the Securities Act) on substantially the same basis as
that of the indemnification provided above in this Section ‎4.1.

Indemnification by Cowen or Chardan. In connection with any Registration
Statement in which Cowen or Chardan is participating, Cowen or Chardan shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall, severally and not
jointly, indemnify the Company, its directors and officers and agents and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorneys’ fees) resulting from any untrue statement of
material fact contained in the Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
Cowen or Chardan expressly for use therein; provided, that the liability of
Cowen or Chardan shall be in proportion to and limited to the net proceeds
received by it from the sale of

7

--------------------------------------------------------------------------------

 

Registrable Securities pursuant to such Registration Statement. Cowen or
Chardan, severally and not jointly, shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

Conduct of Indemnification Proceedings. Any person entitled to indemnification
herein shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any person’s right to indemnification
hereunder to the extent such failure has not materially prejudiced the
indemnifying party), and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

Contribution. If the indemnification provided under Section ‎4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, that the liability of
Cowen or Chardan under this Section ‎4.4 shall be limited to the amount of the
net proceeds received by Cowen or Chardan in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections ‎4.1-‎4.3 above, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section ‎4.4 were determined by
pro rata allocation or by any other method of allocation, which does not take
account of the equitable considerations referred to in this Section ‎4.4. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution pursuant to this
Section ‎4.4 from any person who was not guilty of such fraudulent
misrepresentation.

Survival. The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company,
Cowen and Chardan also agree to make such provisions as are reasonably requested
by any indemnified party for contribution to such party in the event the
Company’s, Cowen’s or Chardan’s indemnification is unavailable for any reason.

8

--------------------------------------------------------------------------------

 

UNDERWRITING AND DISTRIBUTION.

Rule 144. The Company covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Cowen or Chardan may reasonably request, all to the extent
required from time to time to enable Cowen and/or Chardan without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 under the Securities Act, as such rules may be amended from time to
time, or any similar rule or regulation hereafter adopted by the Commission.

MISCELLANEOUS.

Assignment; No Third Party Beneficiaries.

This Agreement and the rights, duties and obligations of the Company hereunder
may not be assigned or delegated by the Company in whole or in part.

This Agreement and the provisions hereof shall be binding upon and shall inure
to the benefit of each of the parties and their successors and assigns.

This Agreement shall not confer any rights or benefits on any persons that are
not parties hereto, other than as expressly set forth in this Agreement.

No assignment by any party hereto of such party’s rights, duties and obligations
hereunder shall be binding upon or obligate the Company unless and until the
Company shall have received (i) written notice of such assignment, and (ii) the
written agreement of the assignee, in a form reasonably satisfactory to the
Company, to be bound by the terms and provisions of this Agreement (which may be
accomplished by an addendum or certificate of joinder to this Agreement). Any
transfer or assignment made other than as provided in this Section 6.1 shall be
null and void.

Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

To the Company:

Kaleyra, Inc.
Via Marco D’Aviano, 2
Milano MI, Italy L6 94303
Attn: Dario Calogero, Chief Executive Officer

With a copy to:

Crowell & Moring LLP
3 Embarcadero Center, 26th Floor
San Francisco, CA 94111
Attn: Jeffrey C. Selman

To Cowen:

Cowen Investments II LLC
599 Lexington Avenue, 20th Floor
New York, NY 10022
Attn: Owen Littman, Authorized Signatory

With a copy to:

Herbert Smith Freehills LLP
Exchange House
Primrose Street
London EC2A 2EG


9

--------------------------------------------------------------------------------

 

United Kingdom
Attn: Thomas N. O’Neill III

To Chardan:

Chardan Capital Markets, LLC
17 State Street, Suite 2130
New York, NY 10004
Attn: Jonas Grossman, President

Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible that is valid and enforceable.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

Entire Agreement. This Agreement (including all agreements entered into pursuant
hereto and all certificates and instruments delivered pursuant hereto and
thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

Modifications and Amendments. Upon the written consent of the Company, Cowen and
Chardan, compliance with any of the provisions, covenants and conditions set
forth in this Agreement may be waived, or any of such provisions, covenants or
conditions may be amended or modified. No course of dealing between Cowen,
Chardan or the Company or any failure or delay on the part of Cowen, Chardan or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of Cowen, Chardan or the Company.
No single or partial exercise of any rights or remedies under this Agreement by
a party shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder or thereunder by such party.

Titles and Headings. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement.

Waivers and Extensions. Any party to this Agreement may waive any right, breach
or default which such party has the right to waive, provided that such waiver
will not be effective against the waiving party unless it is in writing, is
signed by such party, and specifically refers to this Agreement. Waivers may be
made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

Remedies Cumulative. In the event that the Company fails to observe or perform
any covenant or agreement to be observed or performed under this Agreement,
Cowen and Chardan may proceed to protect and enforce their respective rights by
suit in equity or action at law, whether for specific performance of any term
contained in this Agreement or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Agreement or to
enforce any other legal or equitable right, or to take any one or more of such
actions, without being required to post a bond. None of the rights, powers or
remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,

10

--------------------------------------------------------------------------------

 

connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the parties in the negotiation, administration,
performance or enforcement hereof.

Term. This Agreement shall terminate upon the date as of which (i) all of the
Registrable Securities have been sold pursuant to a Registration Statement (but
in no event prior to the applicable period referred to in Section 4(a)(3) of the
Securities Act and Rule 174 thereunder (or any successor rule promulgated
thereafter by the Commission)), or (ii) Cowen and Chardan are permitted to sell
the Registrable Securities under Rule 144 (or any similar provision) under the
Securities Act without limitation on the amount of securities sold or the manner
of sale. The provisions of Section ‎3.5 shall survive any termination.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

KALEYRA, INC.

/s/                                                          
____________, ____________

 

COWEN INVESTMENTS II LLC

 

/s/                                                             
Owen Littman, Authorized Signatory

 

CHARDAN CAPITAL MARKETS, LLC

 

/s/                                                             
Jonas Grossman, President

 

 




12

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

 




 

13

--------------------------------------------------------------------------------

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

________________

Principal Amount: $_____________

Kaleyra, Inc., f.k.a. GigCapital, Inc., a Delaware corporation (the “Maker”),
promises to pay to the order of ____________, or its registered assigns or
successors in interest (the “Payee”), or order, the principal sum of up to
________ $________ in lawful money of the United States of America, on the terms
and conditions described below from the date hereof (the “Issuance Date”). All
payments on this Promissory Note (the “Note”) shall be made by check or wire
transfer of immediately available funds or as otherwise determined by the Maker
to such account as the Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

1.    Principal. The principal balance of this Note shall be payable by the
Maker on ________________ (the “Maturity Date”). Pursuant to the provisions of
Section 4 hereof, the unpaid principal balance may be prepaid at any time, at
the election of the Maker. Under no circumstances shall any individual,
including but not limited to any executive officer, director, employee or
stockholder of the Maker, be obligated personally for any obligations or
liabilities of the Maker hereunder.

2.    Interest. Subject to the provisions of Sections 4 and 10 hereof, interest
shall accrue on the unpaid principal balance of this Note at the rate of five
percent (5%) per annum from the Issuance Date. Interest shall be payable by the
Maker in arrears to the Payee on March 15, June 15, September 15 and December 15
of each year while this Note remains outstanding (each, an “Interest Payment
Date”). The first Interest Payment Date shall be June 15, 2020.

3.    Optional Conversion.

(a) At the option of the Payee, at any time prior to payment in full of the
unpaid principal balance of this Note, the Payee may elect to convert all or any
portion of the unpaid principal balance of this Note into a number of shares of
common stock of the Maker (the “Common Stock”) equal to: (i) the portion of the
unpaid principal amount of the Note being converted pursuant to this Section 3,
divided by (ii) $________ (the “Conversion Price”).

(b) Upon any complete or partial conversion of the unpaid principal amount of
this Note (i) such unpaid principal amount shall be so converted and such
converted portion of this Note shall be deemed to have been fully paid and
satisfied, (ii) the Payee shall surrender and deliver this Note, duly endorsed,
to the Maker or such other address which the Maker shall designate against
delivery of the Common Stock, (iii) the Maker shall promptly deliver a new duly
executed Note to the Payee in the principal amount that remains outstanding, if
any, after any such conversion and (iv) in exchange for all or any portion of
the surrendered Note described in Section 3(a), the Maker shall deliver to
Payee, at the option of the Maker: (A) the Common Stock, which shall bear such
legends as are required, in the opinion of counsel to the Maker or by any other
agreement between the Maker and the Payee and applicable state and federal
securities laws, (B) an amount in cash equal to the product of (x) the number of
shares of Common Stock to be delivered, multiplied by (y) the closing price for
the Common Stock on the trading day that notice of conversion was delivered to
the Maker (the “Cash Conversion Amount”), or (C) a combination of Common Stock
and cash equal to the Cash Conversion Amount. If the date on which the Payee
chooses to exercise this right in accordance with the provisions of Section 3
hereof (the “Conversion Date”) occurs on the same day as an Interest Payment
Date, the Maker shall also pay the Payee a fee in the amount equal to the
interest that would have become due and payable pursuant to Section 2 hereof on
the relevant Interest Payment Date.

14

--------------------------------------------------------------------------------

 

(c) Upon exercise of this conversion, the Maker shall promptly (but in no event
later than two business days after the Conversion Date), upon the request of the
Payee, credit such aggregate number of shares of Common Stock to which the Payee
is entitled pursuant to such exercise to the Payee’s or its designee’s balance
account with The Depository Trust Company (“DTC”) through its Deposit Withdrawal
Agent Commission system, or if the Maker’s transfer agent is not participating
in the Fast Automated Securities Transfer Program (the “FAST Program”) or if the
certificates are required to bear a legend regarding restriction on
transferability, issue and dispatch by overnight courier, a certificate,
registered in the Maker’s share register in the name of the Payee or its
designee, for the number of shares of Common Stock to which the Payee is
entitled pursuant to such exercise. The Payee, or any natural person or legal
entity permissibly so designated by the Payee to receive the shares of Common
Stock, shall be deemed to have become the holder of record of such shares of
Common Stock as of the Conversion Date, irrespective of the date such shares of
Common Stock are credited to the Payee’s DTC account or the date of delivery of
the certificates evidencing such shares of Common Stock, as the case may be.

(d) If by the close of the second business day after the Conversion Date, the
Maker fails to deliver to the Payee a certificate representing the required
number of shares of Common Stock in the manner required pursuant to Section 3(c)
hereof or fails to credit the Payee’s balance account with DTC for such number
of shares of Common Stock to which the Payee is entitled, and if after such
second business day and prior to the receipt of such shares of Common Stock, the
Payee purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Payee of shares which the
Payee anticipated receiving upon such exercise (a “Buy-In”), then the Maker
shall, within two business days after the Payee’s request and in the Payee’s
sole discretion, either (i) pay in cash to the Payee an amount equal to the
Payee’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased, at which point the Maker’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate or (ii) promptly honor its obligation to deliver to the Payee a
certificate or certificates representing such shares of Common Stock and pay
cash to the Payee in an amount equal to the excess (if any) of Payee’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased in the Buy-In over the product of (A) the number of
shares of Common Stock purchased in the Buy-In, times (B) the closing price of a
share of Common Stock on the Conversion Date.

(e) In connection with the conversion of all or any portion of the unpaid
principal balance of this Note into Common Stock, neither the Maker nor any
person acting on its behalf will take any action which would result in the
Common Stock being exchanged by the Maker other than with the Maker's existing
security holders exclusively where no commission or other remuneration is paid
or given directly or indirectly for soliciting such exchange.

(f) The Maker shall pay any and all issue and other taxes that may be payable
with respect to any issue or delivery of the Common Stock and/or cash upon
conversion of this Note pursuant hereto; provided, however, that the Payee shall
pay any transfer taxes resulting from any transfer requested by the Payee in
connection with any such conversion.

(g) Notwithstanding anything herein to the contrary, the Maker shall not effect
any conversion of this Note, and the Payee shall not have the right to convert
any portion of this Note, to the extent that, the Payee (together with the
Payee’s affiliates, and any other person whose beneficial ownership of Common
Stock would be aggregated with the Payee’s for purposes of Section 13(d) or
Section 16 of the United States Exchange Act of 1934, as amended (the “Exchange
Act”) and the applicable regulations of the Commission, including any “group” of
which the Payee is a member (the foregoing, the “Attribution Parties”)) would
beneficially own a number of shares of Common Stock in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Payee and its
Attribution Parties shall include the number of shares of Common Stock issuable
upon conversion of this Note, but shall exclude the number of shares of Common
Stock which are issuable upon exercise or conversion of the unexercised or
unconverted portion of any other securities of the Maker (including any
warrants) beneficially owned by the Payee or any of its Attribution Parties that
are subject to a limitation on conversion or exercise similar to the limitation
contained herein. For purposes of this Section 3(d), beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act and the
applicable regulations of the Commission. In addition, for purposes hereof,
“group” has the meaning set forth in Section 13(d) of the Exchange Act and the
applicable regulations of the Commission. For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, the Payee may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (A) the Maker’s most recent periodic or annual filing with the
Commission, as the case may be, (B) a more recent public announcement by

15

--------------------------------------------------------------------------------

 

the Maker that is filed with the Commission, or (C) a more recent notice by the
Maker or the Maker’s transfer agent to the Payee setting forth the number of
shares of Common Stock then outstanding. Upon the written request of the Payee
(which may be by email), the Maker shall, within three (3) business days,
confirm in writing to the Payee (which may be via email) the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to any actual conversion or
exercise of securities of the Maker, including shares of Common Stock, by the
Payee or its Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was last publicly reported or confirmed to
the Payee. The “Beneficial Ownership Limitation” shall initially be 4.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock pursuant to Section 3(b) hereof. The
Maker shall be entitled to rely on representations made to it by the Payee
regarding its Beneficial Ownership Limitation.

(h) Notwithstanding the foregoing, by written notice to the Maker, which will
not be effective until the sixty-first (61st) day after such notice is delivered
to the Maker, the Payee may reset the Beneficial Ownership Limitation percentage
to a higher or lower percentage, not to exceed 19.9% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock pursuant to Section 3(b) hereof. Upon such a change by
the Payee of the Beneficial Ownership Limitation, the Beneficial Ownership
Limitation may not be further amended by the Payee without first providing the
minimum notice required by Section 3(e) hereof. Notwithstanding the foregoing,
at any time following notice of a Fundamental Change, the Payee may waive and/or
change the Beneficial Ownership Limitation effective immediately upon written
notice to the Maker and may reinstitute the Beneficial Ownership Limitation at
any time thereafter effective immediately upon written notice to the Maker.

4.    Optional Redemption and Interest Rate Adjustment. 

(a) Optional Redemption. At the option of the Maker, at any time prior to
payment in full of the unpaid principal balance of this Note, the Maker may
elect to redeem: (i) the unpaid principal balance of this Note, or (ii) a
portion thereof, together with any accrued but unpaid interest (the “Redemption
Amount”). At least twenty (20) days before the date on which the Maker elects to
redeem in accordance with the provisions of this Section 4 (the “Redemption
Date”), the Maker shall give the Payee written notice of its intention to
exercise this right. On the Redemption Date, the Maker shall repay to the Payee
the Redemption Amount.

(b) Interest Rate Adjustment. Subject to the provisions of Section 10 hereof, in
the event that any portion of this Note is redeemed prior to ________________,
all previously paid and accrued and unpaid interest on this Note from the
Issuance Date to the Redemption Date shall be recalculated at the time of
prepayment as if Section 2 of this Note was amended to replace “five percent
(5%)” with “three percent (3%)” and the excess interest shall be deducted from
the Redemption Amount. In the event that any portion of this Note is redeemed
prior to ________________, all previously paid and accrued and unpaid interest
on this Note from the Issuance Date to the Redemption Date shall be recalculated
at the time of prepayment as if Section 2 of this Note was amended to replace
“five percent (5%)” with “four percent (4%)” and the excess interest shall be
deducted from the Redemption Amount.

5.    Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges, the accrued but unpaid interest and finally to the
reduction of the unpaid principal balance of this Note.

6.    Reservation of Underlying Shares.

(a) Reservation. So long as this Note remains outstanding, the Maker covenants
and agrees that at all times the Maker shall reserve and keep available for the
Payee out of its authorized and unissued shares of Common Stock, free from
pre-emptive rights or any other actual contingent purchase rights of persons
other than the Payee, one hundred percent (100%) of the maximum number of shares
of Common Stock issuable upon conversion of this Note (the “Underlying Shares”).
Any shares of Common Stock issued to the Payee upon conversion of this Note
shall be subject to the provisions of the registration rights agreement, dated
________________, between the Maker and the Payee, regarding the ownership of
Registrable Securities as defined therein.

7.    Fundamental Change. Upon the occurrence of: (i) a Change of Control, (ii)
the sale of all or substantially all the assets of the Maker (determined on a
consolidated basis) to another person or group or (iii) the approval

16

--------------------------------------------------------------------------------

 

by the stockholders of the Maker of a plan of liquidation or dissolution or
other insolvency event (each event described in (i) to (iii) above, a
“Fundamental Change”), the Maker shall repurchase this Note at a price equal to:
(i) the principal amount of this Note that remains unpaid plus any accrued but
unpaid interest up to the date of repurchase (the “Repurchase Price”) within
five (5) days of such Fundamental Change. At least twenty (20) days prior to the
relevant Fundamental Change, the Maker shall deliver written notice to the Payee
describing in reasonable detail the terms of such Fundamental Change.

For the purposes of this Section 7, a “Change of Control” will occur (i) if any
person or group of persons (other than the Maker or the Payee or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Maker or the Payee) becomes the beneficial owner, directly or
indirectly, of securities possessing the power to direct or cause the direction
of the management and policies of the Maker, whether through the ownership of
capital stock, by contract or otherwise, or (ii) upon the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any person or any group (other than one or more of the
Maker’s Subsidiaries) becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the voting stock of the Maker, measured by
voting power rather than number of shares.

8.    Negative Pledge. The Maker will not, and will not permit any other member
of the Group to, create, assume or permit to subsist any security interest over
any of the Maker’s properties or assets, including, without limitation, the
issued share capital of any direct Subsidiary of the Maker, other than a
Permitted Security Interest.

For the purposes of this Section 8:

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.
“controlling” and “controlled” have meanings correlative thereto.

“Existing OpCo Facility Agreements” means:

Lender

Maturity

Company of the Group

UniCredit S.p.A. (Line A Tranche 1)

January 2023

Kaleyra S.p.A.

UniCredit S.p.A. (Line A Tranche 2)

May 2023

Kaleyra S.p.A.

UniCredit S.p.A. (Line B)

November 2023

Kaleyra S.p.A.

UniCredit S.p.A. (Line C)

February 2023

Kaleyra S.p.A.

Intesa Sanpaolo S.p.A. (Line 1)

October 2021

Kaleyra S.p.A.

Intesa Sanpaolo S.p.A. (Line 2)

October 2023

Kaleyra S.p.A.

Ubi Banca S.p.A. (Line 1)

February 2021

Kaleyra S.p.A.

Ubi Banca S.p.A. (Line 2)

April 2021

Kaleyra S.p.A.

Monte dei Paschi di Siena S.p.A. (Line 1)

April 2022

Kaleyra S.p.A.

Monte dei Paschi di Siena S.p.A. (Line 2)

June 2023

Kaleyra S.p.A.

Banco Popolare di Milano S.p.A. (Line 1)

June 2023

Kaleyra S.p.A.

Banco Popolare di Milano S.p.A. (Line 2)

March 2024

Kaleyra S.p.A.

Intesa Sanpaolo S.p.A..

Revolving

Buc Mobile Inc.

Simest 1

December 2022

Kaleyra S.p.A.

Simest 2

December 2022

Kaleyra S.p.A.

Simest 3

December 2022

Kaleyra S.p.A.

Finlombarda S.p.A.

December 2020

Kaleyra S.p.A.

“Existing OpCo Lender” means any lender under the Existing OpCo Facility
Agreements.

“Group” means the Maker and any of its Subsidiaries for the time being.

“Permitted Security Interest” means: (i) any security interest created over the
issued share capital of any Subsidiary of the Maker by such Subsidiary in favor
of an Existing OpCo Lender in connection with any

17

--------------------------------------------------------------------------------

 

Existing OpCo Facility Agreement or in favor of any Lender which replaces any
Existing OpCo Lender pursuant to a refinancing of, or assignment of such
Existing OpCo Lender’s rights under, any Existing OpCo Facility Agreement; (ii)
any lien arising by operating of law and in the ordinary course of business;
(iii) any security for taxes not assessed or, if assessed, not yet due and
payable, or being contested in good faith by appropriate proceedings; and (iv)
any security, the creation of which has been expressly approved by the Maker,
the Payee and Chardan Capital Markets, LLC.

“Subsidiary” means, with respect to any person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the part in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with U.S. GAAP as of such date, as well as any other
corporation, limited liability company, partnership association or other entity
(i) of which securities or other ownership interest representing more than 50
percent (50%) of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than fifty percent (50%) of the general
partnership interests are, as of such date, owned, controlled or held, or (ii)
that is, as of such date, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

9.    Events of Default. Without limitation, the following shall constitute an
event of default (“Event of Default”):

(a) Failure to Make Required Payments. Failure by the Maker to pay: (i) the
principal amount of this Note within five (5) business days when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, or (ii) the interest due  or any fee or any
other amount (other than an amount referred to in clause (i) hereof) pursuant to
this Note when and as the same shall become due and payable and such failure
shall continue unremedied for a period of five (5) business days.

(b) Failure to Register Underlying Shares. Failure by the Maker to register the
Underlying Shares, pursuant to the registration rights agreement between the
Maker and the Payee, dated ________________, by preparing and filing a resale
registration statement or similar document in compliance with the requirements
of the Securities Act.

(c) Termination of Trading. The termination or suspension for a period of more
than five (5) consecutive business days of trading of the Common Stock into
which this Note may be converted.

(d) Breach of Covenants. Failure by the Maker in the due performance or
observance of any covenant or agreement contained in this Note and such failure
shall continue unremedied for a period of fifteen (15) business days after the
Maker first becomes aware of such failure.

(e) Cross-Default. Failure by the Maker in the due performance or observance of
any covenant or agreement contained in: (i) the settlement agreement and
release, dated as of ________________, by and among the Maker, the Payee and
Chardan Capital Markets, LLC (the “Settlement Agreement”), or (ii) the amended
and restated unsecured promissory note of $261,015.57, the amended and restated
unsecured promissory note of $181,568.21 and the amended and restated unsecured
promissory note of $394,410.51 (collectively, the “Promissory Notes”), dated
December 13, 2019, between the Maker and Cowen Investments II, LLC, and such
failure shall continue unremedied for a period of fifteen (15) business days
after the Maker first becomes aware of such failure.

(f) Voluntary Bankruptcy, Etc. The commencement by the Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of the Maker generally to pay its debts as such debts become due, or
the taking of corporate action by the Maker in furtherance of any of the
foregoing.

(g) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days.

18

--------------------------------------------------------------------------------

 

(h) Material Adverse Judgment. The entry of a final judgment or judgments for
the payment of money aggregating in excess of $50,000,000 are rendered against
the Maker and which judgment is not, within thirty (30) days of when due
pursuant to the terms of such judgement, or within any applicable grace period,
bonded, discharged, settled or stayed pending appeal, or are not discharged
within ten (10) days after the expiration of such stay; provided, however, any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $50,000,000 amount set forth
above so long as the Maker provides to the Payee a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Payee) to the effect that such judgment is covered by
insurance or an indemnity and the Maker will receive the proceeds of such
insurance or indemnity within ten (10) days of the issuance of such judgment.

(i) Misrepresentation. Any representation or warranty made in writing by or on
behalf of the Maker in this Note or the Settlement Agreement proves to have been
false or incorrect in any material respect on the date as of which made.

(j) Repudiation and Rescission of Agreements. The Maker (or any other relevant
party) rescinds or purports to rescind or repudiates or purports to repudiate
the Settlement Agreement, this Note or any other relevant document or evidences
an intention to rescind or repudiate the Settlement Agreement, this Note or any
other relevant document.

(k) Disposal of Assets. The Maker disposes (either in a single transaction or in
a series of transactions and whether related or not) of all or a material part
of its properties or assets which has or is reasonably likely to have a Material
Adverse Effect.

For the purposes of this Section 9:

“Group” means the Maker and any of its Subsidiaries for the time being.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, affairs, financial condition, assets or properties of the Group
taken as a whole, or (ii) the ability of the, taken as a whole, to perform their
respective obligations under this Note or the Settlement Agreement, or (iii) the
validity or enforceability of this Note or the Settlement Agreement.

10.    Remedies.

(a) Acceleration. Upon and at any time after the occurrence of an Event of
Default which is continuing, the Payee may, at its discretion and by notice to
the Maker : (i) declare that all or part of the unpaid principal balance of this
Note, and all other sums payable with regard to this Note (including, without
limitation, interest accrued thereon at the Default Rate (as defined below))
immediately due and payable, whereon they shall become immediately due and
payable; and/or (ii) declare that all or part of the unpaid principal balance of
this Note be payable on demand, whereupon it shall immediately become payable on
demand by the Payee; and/or (iii) exercise any of its rights, remedies, powers
or discretions under this Note and/or the Settlement Agreement.

(b) Default Interest. Upon the occurrence of an Event of Default which is
continuing, the interest on this Note shall automatically and immediately accrue
on the unpaid principal balance of this Note at the rate of eight and one-half
percent (8.5%) per annum (the “Default Rate”).

11.    Waivers. The Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by the Payee under the terms of this
Note, and all benefits that might accrue to the Maker by virtue of any present
or future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof or any writ of execution issued hereon, may be sold upon any such writ in
whole or in part in any order desired by the Payee.

12.    Unconditional Liability. The Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by

19

--------------------------------------------------------------------------------

 

any indulgence, extension of time, renewal, waiver or modification granted or
consented to by the Payee, and consents to any and all extensions of time,
renewals, waivers, or modifications that may be granted by the Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to the Maker or affecting the Maker’s liability hereunder.

13.    Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

14.    Governing Law. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

15.    Jurisdiction. The Maker irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Payee in any way relating to this Note in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Note shall affect any right that
the Payee may otherwise have to bring any action or proceeding relating to this
Note against the Maker or its properties in the courts of any jurisdiction.

16.    Venue. The Maker irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note in any court referred to in Section 15 herein. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS NOTE OR ANY OTHER OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17.    Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

18.    Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

20

--------------------------------------------------------------------------------

 

19.    Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.




21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by the undersigned as of the day and year first
above written.

 

 

KALEYRA, INC.

 

 

____________, ____________

 

 

 




22

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

 




 

23

--------------------------------------------------------------------------------

 

KALEYRA, INC.

WARRANT TO PURCHASE COMMON STOCK

 

 

 

 

 

  

Number of Shares: ________

(subject to adjustment)

Warrant No. ___________________

  

Original Issue Date: ________________

Kaleyra, Inc., f.k.a. GigCapital, Inc., a Delaware corporation (the “Company”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ____________ or its permitted
registered assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company up to a total of ________ shares of common
stock, $0.0001 par value per share (the “Common Stock”), of the Company (each
such share, a “Warrant Share” and all such shares, the “Warrant Shares”) at an
exercise price per share equal to $0.01 per share (as adjusted from time to time
as provided in Section 9 herein, the “Exercise Price”), upon surrender of this
Warrant to purchase Common Stock (including any Warrants to purchase Common
Stock issued in exchange, transfer or replacement hereof, the “Warrant”) at any
time and from time to time on or after the date hereof (the “Original Issue
Date”) and through and including 5:30 P.M., New York City time, on the date that
is ten (10) years following the Original Issue Date (the “Expiration Date”), and
subject to the following terms and conditions:

1. Definitions. For purposes of this Warrant, the following terms shall have the
following meanings:

(a) “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Holder, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by,” “controlling” and “under common
control with”) means, with respect to a Person, possession, direct or indirect,
of (a) the power to direct or cause direction of the management and policies of
such Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any option, warrant or other
similar arrangement) or other comparable equity interests.

(b) “Commission” means the United States Securities and Exchange Commission.

(c) “Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Trading Market for such security, as
reported by Bloomberg Financial Markets, or, if such Principal Trading Market
begins to operate on an extended hours basis and does not designate the last
trade price, then the last trade price of such security prior to 4:00 P.M., New
York City time, as reported by Bloomberg Financial Markets, or if the foregoing
do not apply, the last trade price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg Financial Markets, or, if no last trade price is
reported for such security by Bloomberg Financial Markets, the average of the
bid and ask prices, of any market makers for such security as reported in the
“pink sheets” by Pink Sheets LLC. If the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Sale Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then the Board
of Directors of the Company shall use its good faith judgment to determine the
fair market value. The Board of Directors’ determination shall be binding upon
all parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(d) “Principal Trading Market” means the national securities exchange or other
trading market on which the Common Stock is primarily listed on and quoted for
trading, which, as of the Original Issue Date, shall be the NYSE American LLC.

(e) “Securities Act” means the Securities Act of 1933, as amended.

(f) “Trading Day” means any weekday on which the Principal Trading Market is
open for trading.

(g) “Transfer Agent” means Continental Stock Transfer & Trust Company, the
Company’s transfer agent and registrar for the Common Stock, and any successor
appointed in such capacity.

 

24

--------------------------------------------------------------------------------

 

2. Registration of Warrants. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

3. Registration of Transfers. Subject to compliance with all applicable
securities laws, the Company shall, or will cause its Transfer Agent to,
register the transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, and payment for all applicable
transfer taxes (if any). Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Warrant that the Holder has in respect of this
Warrant. The Company shall, or will cause its Transfer Agent to, prepare, issue
and deliver at the Company’s own expense any New Warrant under this Section 3.
Until due presentment for registration of transfer, the Company may treat the
registered Holder hereof as the owner and holder for all purposes, and the
Company shall not be affected by any notice to the contrary.

4. Exercise and Duration of Warrants.

(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by Section 10 of this Warrant at any time and
from time to time on or after the Original Issue Date and through and including
5:30 P.M. New York City time, on the Expiration Date. At 5:30 P.M., New York
City time, on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value and this Warrant shall be
terminated and no longer outstanding.

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice pursuant to Section 10 below), and the date on which the last of such
items is delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares. The Company shall ensure that
the shares of Common Stock issued upon exercise of this Warrant are or will be
registered for resale by the Holder in accordance with the terms of the
Registration Rights Agreement (as defined below); provided, however, that
notwithstanding the foregoing, at any time a registration statement may not be
effective to effect the resale of the shares of Common Stock issued upon
exercise of this Warrant in accordance with the Registration Rights Agreement,
this Warrant shall not be exercisable and the Company shall not be obligated to
issue shares of Common Stock upon exercise of the Warrant unless the Common
Stock issuable upon such Warrant exercise has been registered, qualified or
deemed to be exempt from registration or qualification under applicable
securities laws.

5. Delivery of Warrant Shares.

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than two Trading Days after the Exercise Date), upon the request of the
Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with The Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system, or if the Transfer Agent is not
participating in the Fast Automated Securities Transfer Program (the “FAST
Program”), or if the Holder exercises this Warrant at a time when the Holder may
not sell the Warrant Shares without restriction or limitation either (I)
pursuant to Rule 144 of the Securities Act and without the requirement to be in
compliance with Rule 144(c)(1) of the Securities Act (or the Holder does not
undertake to resell such Warrant Shares promptly after issuance while the
Company is in compliance with the public information requirements of Rule
144(c)(1)) or (II) pursuant to an effective registration statement registering
the Warrant Shares for issuance, then the Company may satisfy the delivery of
Warrant Shares with certificates that may bear a legend regarding restriction on
transferability, and the Company shall issue and dispatch by overnight courier
to the address as specified in the

25

--------------------------------------------------------------------------------

 

Exercise Notice, a certificate, registered in the Company’s share register in
the name of the Holder or its designee, for the number of shares of Common Stock
to which the Holder is entitled pursuant to such exercise. For the avoidance of
doubt, the Warrant Shares are Registrable Securities as defined under and
subject to the terms of the registration rights agreement dated the Original
Issue Date between, inter alia, the Company and the Holder (the “Registration
Rights Agreement”). The Holder, or any natural person or legal entity (each, a
“Person”) permissibly so designated by the Holder to receive Warrant Shares,
shall be deemed to have become the holder of record of such Warrant Shares as of
the Exercise Date, irrespective of the date such Warrant Shares are credited to
the Holder’s DTC account or the date of delivery of the certificates evidencing
such Warrant Shares, as the case may be.

(b) If by the close of the second Trading Day after the Exercise Date, the
Company fails to deliver to the Holder a certificate representing the required
number of Warrant Shares in the manner required pursuant to Section 5(a) or
fails to credit the Holder’s balance account with DTC for such number of Warrant
Shares to which the Holder is entitled, and if after such second Trading Day and
prior to the receipt of such Warrant Shares, the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
within two Trading Days after the Holder’s request and in the Holder’s sole
discretion, either (1) pay in cash to the Holder an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate or (2) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased in the Buy-In over the product of (A) the number of shares of
Common Stock purchased in the Buy-In, times (B) the Closing Sale Price of a
share of Common Stock on the Exercise Date.

(c) To the extent permitted by law and subject to Section 5(b), the Company’s
obligations to issue and deliver Warrant Shares in accordance with and subject
to the terms hereof (including the limitations set forth in Section 11 below)
are absolute and unconditional, irrespective of any action or inaction by the
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any Person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Subject to Section 5(b), nothing herein shall limit
the Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, transfer agent fee or other incidental
tax or expense (excluding any applicable stamp duties) in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder or an Affiliate thereof. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.

8. Reservation of Warrant Shares. The Company covenants that it will at all
times while this Warrant is outstanding reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common

26

--------------------------------------------------------------------------------

 

Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares that
are initially issuable and deliverable upon the exercise of this entire Warrant,
free from preemptive rights or any other contingent purchase rights of persons
other than the Holder (taking into account the adjustments and restrictions of
Section 9). The Company covenants that all Warrant Shares so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable. The Company will take all such action
as may be reasonably necessary to assure that such shares of Common Stock may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of any securities exchange or automated quotation system
upon which the Common Stock may be listed.

9. Certain Adjustments. The number of Warrant Shares issuable upon exercise of
this Warrant is subject to adjustment from time to time as set forth in
this Section 9.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock issued and outstanding on the
Original Issue Date and in accordance with the terms of such stock on the
Original Issue Date or as amended, that is payable in shares of Common Stock,
(ii) subdivides its outstanding shares of Common Stock into a larger number of
shares of Common Stock, (iii) combines its outstanding shares of Common Stock
into a smaller number of shares of Common Stock or (iv) issues by
reclassification of shares of capital stock any additional shares of Common
Stock of the Company, then in each such case the number of Warrant Shares then
underlying this Warrant shall be divided by a fraction, the numerator of which
shall be the number of shares of Common Stock outstanding immediately before
such event and the denominator of which shall be the number of shares of Common
Stock outstanding immediately after such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, provided, however, that if such record date shall have been fixed
and such dividend is not fully paid on the date fixed therefor, the number of
Warrant Shares shall be recomputed accordingly as of the close of business on
such record date and thereafter the Warrant Shares shall be adjusted pursuant to
this paragraph as of the time of actual payment of such dividends. Any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) cash or any other asset (in each
case, “Distributed Property”), then, upon any exercise of this Warrant that
occurs after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein.

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding
(i) the Company effects any merger or consolidation of the Company with or into
another Person, in which the Company is not the surviving entity or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the voting power of the
surviving entity immediately after such merger or consolidation, (ii) the
Company effects any sale to another Person of all or substantially all of its
assets in one transaction or a series of related transactions, (iii) pursuant to
any tender offer or exchange offer (whether by the Company or another Person),
holders of capital stock who tender shares representing more than 50% of the
voting power of the capital stock of the Company and the Company or such other
Person, as applicable, accepts such tender for payment, (iv) the Company
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the voting power of the capital stock of the Company (except for any
such transaction in which the stockholders of the Company immediately prior to
such transaction maintain, in substantially the same proportions, the voting
power of such Person immediately after the transaction) or (v) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered
by Section 9(a) above) (in any such case, a “Fundamental Transaction”), then
following such Fundamental Transaction the Holder shall have the right to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have

27

--------------------------------------------------------------------------------

 

been entitled to receive upon the occurrence of such Fundamental Transaction if
it had been, immediately prior to such Fundamental Transaction, the holder of
the number of Warrant Shares then issuable upon exercise in full of this Warrant
without regard to any limitations on exercise contained herein (the “Alternate
Consideration”). The Company shall not effect any Fundamental Transaction in
which the Company is not the surviving entity or the Alternate Consideration
includes securities of another Person unless (i) the Alternate Consideration is
solely cash and the Company provides for the simultaneous “cashless exercise” of
this Warrant pursuant to Section 10 below or (ii) prior to or simultaneously
with the consummation thereof, any successor to the Company, surviving entity or
other Person (including any purchaser of assets of the Company) shall assume the
obligation to deliver to the Holder, such Alternate Consideration as, in
accordance with the foregoing provisions, the Holder may be entitled to receive,
and the other obligations under this Warrant. The provisions of this paragraph
(c) shall similarly apply to subsequent transactions analogous of a Fundamental
Transaction type.

(d) Calculations. All calculations under this Section 9 shall be made to the
nearest share.

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

(f) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company or any subsidiary, (ii) authorizes or approves, enters into
any agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, except if such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall deliver to the Holder a notice of such transaction at least
ten (10) days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction; provided, however, that the failure to deliver such notice
or any defect therein shall not affect the validity of the corporate action
required to be described in such notice. In addition, if while this Warrant is
outstanding, the Company authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
contemplated by Section 9(c), other than a Fundamental Transaction under clause
(iii) of Section 9(c), the Company shall deliver to the Holder a notice of such
Fundamental Transaction at least thirty (30) days prior to the date such
Fundamental Transaction is consummated. Holder agrees to maintain any
information disclosed pursuant to this Section 9(f) in confidence until such
information is publicly available, and shall comply with applicable law with
respect to trading in the Company’s securities following receipt any such
information.

10. Payment of Exercise Price. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, satisfy its obligation to pay
the Exercise Price through a “cashless exercise,” in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

X = Y [(A-B)/A]

where:

“X” equals the number of Warrant Shares to be issued to the Holder;

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is then being exercised;

“A” equals the average of the Closing Sale Prices of the shares of Common Stock
(as reported by Bloomberg Financial Markets) for the five (5) consecutive
Trading Days ending on the date immediately preceding the Exercise Date; and

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

28

--------------------------------------------------------------------------------

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued (provided that the Commission
continues to take the position that such treatment is proper at the time of such
exercise). Except as set forth in Section 5(b) (Buy-In remedy) and Section 12
(payment of cash in lieu of fractional shares), in no event will the exercise of
this Warrant be settled in cash.

11. Limitations on Exercise.

(a) Notwithstanding anything to the contrary contained herein, the Company shall
not effect any exercise of this Warrant, and the Holder shall not be entitled to
exercise this Warrant for a number of Warrant Shares in excess of that number of
Warrant Shares which, upon giving effect or immediately prior to such exercise,
would cause (i) the aggregate number of shares of Common Stock beneficially
owned as calculated in accordance with Section 13(d) of the United States
Securities Exchange Act of 1934, as amended, by the Holder, its Affiliates and
any Persons who are members of a Section 13(d) group with such Holder or its
Affiliates to exceed 4.99% (the “Maximum Percentage”) of the total number of
issued and outstanding shares of Common Stock of the Company following such
exercise, or (ii) the combined voting power of the securities of the Company
beneficially owned by the Holder and its Affiliates and any other Persons who
are members of a Section 13(d) group with such Holder or its Affiliates to
exceed the Maximum Percentage of the combined voting power of all of the
securities of the Company then outstanding following such exercise. For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be, filed with the Commission prior
to the date hereof, (y) a more recent public announcement by the Company or
(z) any other notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding. Upon the written request of the
Holder, the Company shall within three (3) Trading Days confirm in writing or by
electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage specified not in excess of 19.99%
specified in such notice; provided that any such increase will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company.
For purposes of this Section 11(a), the aggregate number of shares of Common
Stock or voting securities beneficially owned by the Holder and its Affiliates
and any other Persons who are members of a Section 13(d) group with such Holder
or its Affiliates shall include the shares of Common Stock issuable upon (x) the
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon exercise of the remaining unexercised and non-cancelled portion of this
Warrant by the Holder and (y) the exercise or conversion of the unexercised,
non‑converted or non-cancelled portion of any other securities of the Company
that do not have voting power (including without limitation any securities of
the Company which would entitle the holder thereof to acquire at any time Common
Stock, including without limitation any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock), is subject to a limitation on conversion or exercise analogous to the
limitation contained herein and is beneficially owned by the Holder or any of
its Affiliates and other Persons who are members of a Section 13(d) group with
such Holder or its Affiliates.

(b) This Section 11 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9 of this Warrant.

12. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.

13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or
confirmed e-mail at the facsimile number or e-mail address specified below prior
to 5:30 P.M., New York City time, on a Trading Day, (ii) the next Trading

29

--------------------------------------------------------------------------------

 

Day after the date of transmission, if such notice or communication is delivered
via facsimile or confirmed e-mail at the facsimile number or e-mail address
specified below on a day that is not a Trading Day or later than 5:30 P.M., New
York City time, on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service specifying
next business day delivery, or (iv) upon actual receipt by the Person to whom
such notice is required to be given, if by hand delivery.

 

 

 

 

If to the Company:    

  

Kaleyra, Inc.

 

  

Via Marco D’Aviano, 2

 

  

Milano MI, Italy L6 94303

 

  

Attention: Dario Calogero, Chief Executive Officer

 

  

Email: dario.calogero@kaleyra.com

14. Warrant Agent. The Company shall initially serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

15. Miscellaneous.

(a) No Rights as a Stockholder. The Holder, solely in such Person’s capacity as
a holder of this Warrant, shall not be entitled to vote or receive dividends or
be deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

(b) Authorized Shares.

(i) Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.

(ii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.

(c) Successors and Assigns. Subject to the restrictions on transfer set forth in
this Warrant and the restrictions on transfer set forth in this Warrant and
compliance with applicable securities laws, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company without the written
consent of the Holder except to a successor in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the

30

--------------------------------------------------------------------------------

 

Company and the Holder and their respective successors and assigns. Subject to
the preceding sentence, nothing in this Warrant shall be construed to give to
any Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder, or their successors and
assigns.

(d) Amendment and Waiver. Except as otherwise provided herein, the provisions of
the Warrants may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holders of Warrants
representing no less than a majority of the Warrant Shares obtainable upon
exercise of the Warrants then outstanding.

(e) Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

(f) Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PERSON AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES
ALL RIGHTS TO A TRIAL BY JURY.

(g) Headings. The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

(h) Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

KALEYRA, INC.

 

By: _____________________

Name:___________________

Title: ____________________

 

 

 




32

--------------------------------------------------------------------------------

 

SCHEDULE 1

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

 

(1)

The undersigned is the Holder of Warrant No. ___ (the “Warrant”) issued by
Kaleyra, Inc., a Delaware corporation (the “Company”). Capitalized terms used
herein and not otherwise defined herein have the respective meanings set forth
in the Warrant.

 

(2)

The undersigned hereby exercises its right to purchase Warrant Shares pursuant
to the Warrant.

 

(3)

The Holder intends that payment of the Exercise Price shall be made as (check
one):

 

 

☐

Cash Exercise

 

 

☐

“Cashless Exercise” under Section 10 of the Warrant

 

(4)

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$___________ in immediately available funds to the Company in accordance with
the terms of the Warrant.

 

(5)

Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

 

(6)

By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended) permitted to be owned under Section 11(a), of the Warrant to
which this notice relates.

 

 

 

 

Dated:

 

 

 

 

Name of

 

 

Holder:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 




33

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D

 

 




34

--------------------------------------------------------------------------------

 

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK

 

 

______________________________________________________________

 

 

CREDITORS

 

COWEN AND COMPANY, LLC, and

CHARDAN CAPITAL MARKETS, LLC,: Index No.______________

Plaintiffs,

 

-against-

 

DEBTOR

 

KALEYRA, INC.,

 

Defendant.

______________________________________________________________

 

AFFIDAVIT OF CONFESSION OF JUDGMENT

 

Giacomo Dall’Aglio, being duly sworn, deposes and says that he is the Chief
Financial Officer of Kaleyra, Inc. (“Kaleyra”) and is duly authorized to make
this affidavit on behalf of Kaleyra. Kaleyra hereby confesses judgment herein
and consents to the entry thereof against it in Supreme Court, New York County,
New York, as hereafter conditioned.

This confession of judgment is for a debt justly due to the Plaintiff arising
from the following facts:

Kaleyra, as obligor, defaulted in payment due Cowen and Company, LLC (“Cowen”)
and Chardan Capital Markets, LLC (“Chardan”) arising out of the Settlement
Agreement and Release (the “Agreement”) signed by and among Kaleyra, Cowen, and
Chardan on April 15, 2020.

1

--------------------------------------------------------------------------------

 

Kaleyra owes Cowen and Chardan $ as a result of its failure to pay the sum due
to Cowen and Chardan as required by Section 2(a) of the Agreement and/or other
Event of Default as defined in the Agreement.




2

--------------------------------------------------------------------------------

 

 

 

 

 

By: /s/ Giacomo Dall’Aglio

Giacomo Dall’Aglio

Title: Chief Financial Officer

Kaleyra, Inc.

 

 

STATE OF VIRGINIA)

                 ss.:

COUNTY OF FAIRFAX)

 

 

Sworn to before me this 15th day of April, 2020.

 

William J. Peters

Notary Public

 




3

--------------------------------------------------------------------------------

 

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK COUNTY OF NEW YORK

 

_____________________________________________________________

 

CREDITORS

 

COWEN AND COMPANY, LLC, and

CHARDAN CAPITAL MARKETS, LLC,: Index No._____________

Plaintiffs,

 

-against-

 

DEBTOR

 

KALEYRA, INC.,

 

Defendant.

_____________________________________________________________

 

JUDGMENT BY CONFESSION

 

 

Amount Confessed

$-

Costs by Statute

$15.00

Filing Fee

$45.00

Cost  Total

$60.00

Judgment  Total

$-

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

ATTORNEY’S AFFIRMATION

 

STATE OF NEW YORK, COUNTY OF NEW YORK

 

The undersigned,  an attorney  at law of the State of New  York, affirms that he
is a Partner with the law firm of Herbert Smith Freehills New York, attorneys
for the plaintiff  herein and states that the disbursements above specified are
correct and true and have been or will necessarily be made or incurred herein
and are reasonable in amount and affirms this statement to be true under the
penalties of perjury.

 

Dated:______________, 20_______

 

 

____________________________

Scott S. Balber, Esq.




2

--------------------------------------------------------------------------------

 

 

 

JUDGMENT entered the __________ day of ________, 20_____

 

On filing the foregoing Affidavit of Confession of Judgment made by the
defendant Kaleyra, Inc. herein, sworn to the _________ day of _____________,
20_____

 

NOW, ON MOTION OF Herbert Smith Freehills New York LLP, attorneys for plaintiff,
it is

ADJUDGED that plaintiffs Cowen and Company, LLC, residing at 599 Lexington Ave.,
20th Floor, New York, New York 10022, and Chardan Capital Markets LLC, residing
at 17 State St #2100, New York, New York 10004, do recover of the defendant,
Kaleyra, Inc., residing at 1593 Spring Hill Road, Suite 540, Vienna, Virginia
22182, the sum of $_____________; together with $60.00 costs and disbursements,
amounting in all to the sum of $_____________; and that the plaintiffs have
execution therefor.

 

______________________

Clerk




3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

PRICING MECHANISM FOR SETTLEMENT SHARES, SETTLEMENT NOTES

AND WARRANT SHARES

Ladies and Gentlemen:

 

(1)

Pursuant to Section 2(a) of the settlement agreement between Kaleyra, Inc.
(“Kaleyra”), Cowen and Company, LLC (“Cowen”) and Chardan Capital Markets, LLC
(“Chardan”), dated ________________ (the “Settlement Agreement”), Kaleyra shall
deliver to Cowen Investments II LLC and Chardan:

  

 

(A)

two million seven hundred thousand dollars ($2,700,000) in common stock of
Kaleyra (the “Settlement Shares”), less the Excess Amount (as defined below), if
applicable;

 

 

(B)

convertible notes totalling two million seven hundred thousand dollars
($2,700,000) with a maturity date three (3) years from the issuance date of the
notes (the “Settlement Notes”); and

 

 

(C)

in the event that the Beneficial Ownership Limitation (as defined in the
Settlement Notes) would otherwise be exceeded upon delivery of the Settlement
Shares, warrants equal to the amount of common stock of Kaleyra by which the
Beneficial Ownership Limitation would otherwise have been exceeded upon delivery
of the Settlement Shares (the “Excess Amount”, the common stock issued on
exercise of such warrants, the “Warrant Shares”).

 

(2)

The price per Settlement Share shall be equal to a fifteen percent (15%)
discount to the ten-day (10-day) trailing dollar volume-weighted average price
(A) for the common stock of Kaleyra on the principal securities exchange or
securities market on which such common stock is then listed or traded as
reported by Bloomberg L.P. during the period beginning at 9:30 a.m., New York
time, and ending at 4:00 p.m., New York time, (B) if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported by OTC Markets Group Inc. (or
a similar organization or agency succeeding to its functions of reporting
prices), or (C) if the price cannot be calculated for such security on any of
the foregoing bases, the fair market value as mutually determined by Kaleyra,
Cowen Investments II LLC and Chardan (the “VWAP”) of the common stock of Kaleyra
on the business day immediately prior to the date on which Kaleyra files a
resale registration statement pursuant to Section 2(b) of the Settlement
Agreement.

 

(3)

The price per share for determining the number of shares of common stock of
Kaleyra to be issued upon the conversion of the convertible notes as shall be
determined in accordance with Section 3(a) of the Settlement Notes, shall be a
five percent (5%) premium to the ten-day (10-day) trailing VWAP as of the date
immediately prior to the issuance date of the Settlement Notes, rounded down to
the nearest whole number.

 

 

(4)

The exercise price per Warrant Share shall be determined in accordance with
Section 10 of the warrant agreement between Kaleyra and Cowen Investments II LLC
(the “Warrant Agreement”), which shall be:

 

 

(A)

in the case of a Cash Exercise (as defined in the Warrant Agreement), $0.01.

 

 

(B)

in the case of a Cashless Exercise (as defined in the Warrant Agreement), (i)
the average of the last trade price for any share of common stock of Kaleyra on
the NYSE American LLC, as reported by Bloomberg Financial Markets, for the five
(5) consecutive business days ending on the date immediately prior to the date
on which the Warrant Shares are purchased pursuant to the Warrant Agreement
(together, the “Average Price”), less $0.01, divided by (ii) the Average Price.

 

2